CRAWLEY, Judge,
concurring as to Part II and dissenting as to Part I.
I concur in the holding that the trial court did not abuse its discretion in declining to award the wife an attorney fee. However, I dissent from the holding that the trial’s court property-division and periodic-alimony awards were inequitable.
*1161The wife received a substantial marital-property award. Although the monthly periodic-alimony payments of $4,000 from the husband were to end in 12 months, the trial court compensated for the lack of a monthly payment by awarding the wife the use of a $200,000 house on which the husband was ordered to pay the indebtedness and by ordering the husband to make the payments on the wife’s $30,000 vehicle. The majority’s reversal of the property-division and periodic-alimony awards constitutes, in my opinion, a substitution of this court’s judgment for that of the trial court. See Ex parte Durbin, 818 So.2d 404 (Ala.2001); Ex parte Bland, 796 So.2d 340, 343 (Ala.2000); Ex parte Wallace, 795 So.2d 719 (Ala.2000).